Case 3:20-cv-10253-RHC-EAS ECF No. 20, PageID.113 Filed 03/16/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

KRISTA J. BRANDON,

             Plaintiff,

v.                                                   Case No: 20-CV-10253

QUICKEN LOANS, INC,

             Defendants..
                                         /

                                      JUDGMENT

      In accordance with the court’s “ Order Adopting the Magistrate’s Report and

Recommendation” dated March 16, 2021,

      IT IS ORDERED AND ADJUDGED that the judgment is entered for Defendant

Quicken Loans, Inc and against Plaintiff Krista J. Brandon.

      Dated at Port Huron, Michigan, this 16th day of March, 2021.



                                                KINIKIA ESSIX
                                                CLERK OF THE COURT

                                                BY: s/Lisa Wagner
                                                Deputy Clerk and
                                                Case Manager to
                                                Judge Robert H. Cleland
